Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims dated 6/8/2020. Claim 1 is pending and examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 1 recites a method for active fault tolerant control of a turbofan control system comprising: steps of 
Establishing an LPV model.  This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas.
Designing and LPV gain. This is a mental process. Comprising the next 3 steps.
Introducing a new state variable. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Computing the output of the LPV gain scheduling. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Establishing an adaptive fault estimator. This is a mental process comprising the next 6 steps.
Expressing a system with faults. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas.
Separating the time varying part from a time invariant part. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas.
Constructing a state space joint representation. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Setting matrix values. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Solving a system of linear equations for X. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Solving a system of linear matrix inequalities. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Designing an active fault tolerant controller. This is a mental process comprising the following 4 steps.
Designing a virtual actuator. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Obtaining a matrix M. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Computing a sum N. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
Computing a system matrix. This is a mental process comprising nothing more than mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.
As such, Claim 1 is directed to a mental process comprising only mental steps described in terms of a set of mathematical relationships and mathematical formulas used to perform mathematical calculations.  As such claim 1 is directed to an abstract idea since it is a process that can be can be performed in the human mind, or by a human using a pen and paper.  See MPEP 2106.04(a)(2) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). Further, none of the added recited limitations amount to more than “generally linking the use of a judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h) Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. In particular, all of the added limitations fall into the categories of acquiring data, and the context of the mental steps being directed to the field of active fault tolerant control of a turbofan engine.  And while claim 1 is directed to the field of active fault tolerant control of a turbofan engine, Claim 1 does not require interacting with an embodied fault control or a turbofan engine. All that is required in terms of interaction is establishing the model based on data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741